                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


 UNITED STATES OF AMERICA,                            CR 19-28-M-DWM

              Plaintiff,

       vs.                                                   ORDER

 DALE WAYNE PERRINE,

              Defendant.


      Before the Court is the United States' Unopposed Motion for Preliminary

Order of Forfeiture. (Doc. 28.) Defendant Dale Wayne Perrine appeared before

the Court on September 6, 2019, and entered a plea of guilty to Counts II and III of

the Indictment. He also admitted the forfeiture allegation. Perrine's plea provides

a factual basis and cause to issue an Order of Forfeiture under 21 U.S.C.

§ 853(a)(l), 21 U.S.C. § 881(a), and 18 U.S.C. § 924(d). Accordingly,

      IT IS ORDERED that the motion (Doc. 28) is GRANTED. Dale Wayne

Perrine's interest in the following property is forfeited to the United States in

accordance with 21 U.S.C. § 853(a)(l), 21 U.S.C. § 881(a), and 18 U.S.C.

§ 924(d):

    • $3721.00 in U.S. Currency;

    • One Western Six revolver, serial number 6806; and

                                           1
     • One holster.

The FBI, the United States Marshals Service, or a designated sub-custodian, is

directed to seize the property subject to forfeiture and further to make a return as

provided by law.

       IT IS FURTHER ORDERED that the United States shall provide written

notice to all third parties asserting a legal interest in any of the above-described

property and shall post on an official government internet site

(www.forfeiture.gov) for at least 30 consecutive days as required by Rule

G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty or Maritime Claims and

Asset Forfeiture Actions, notice of the Court's preliminary order and the United

States' intent to dispose of the property in such manner as the Attorney General

may direct, pursuant to 18 U.S.C. § 982(b)(l) and 21 U.S.C. § 853(n)(l), and to

make its return to this Court that such action has been completed.

       Upon adjudication of all third-party interests, if any, the Court will enter a



       DATED this     r
final order of forfeiture.{.,.

                                 day of September, 2019.




                                                            , District Judge
                                                            ·ct Court




                                              2
